OPINION

DAUGHTREY, Justice.
This appeal arises from a post-conviction case in which the petitioner, Ricky Wills, contends that he is entitled to have set aside guilty pleas that he entered in 1971 and 1982 because (1) he was not properly advised of his constitutional rights prior to pleading guilty and (2) he was not informed that the resulting convictions could be used to enhance punishment for subsequent convictions.
There is no merit to the latter of these two claims. Failure to advise a defendant of the future consequences of a conviction, at the time he enters a guilty plea on which that conviction is based, was not recognized as a ground for post-conviction relief until 1987.1 See State v. McClintock, 732 S.W.2d 268, 273 (Tenn.1987).
However, the constitutional validity of the petitioner’s guilty pleas under Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), is an appropriate question for post-conviction review. The petition thus raises an issue that we have most recently discussed in State v. Neal, 810 S.W.2d 131 (Tenn.1991), and Johnson v. State, 834 S.W.2d 922 (Tenn.1992); and Jack Charles Blankenship v. State of Tennessee, 858 S.W.2d 897 (Tenn.1993). In all three of those opinions, we reiterated Boy-kin 's essential message that to be valid, a defendant’s guilty plea must be entered freely and voluntarily:
What is at stake for an accused facing death or imprisonment demands the utmost solicitude of which courts are capable in canvassing the matter with the accused to make sure he has a full understanding of what the plea connotes and of its consequence. When the judge discharges that function, he leaves a record adequate for any review that may be later sought ..., and forestalls the spinoff of collateral proceedings that seek to probe murky memories.
Boykin, 395 U.S. at 243-244, 89 S.Ct. at 1712.
Our task, then, is to review the record of the guilty plea submission hearing and any evidence concerning the entry of the guilty plea that is later offered at the post-conviction hearing. Measured by the standards of Boykin, Neal, Johnson, and Blankenship, it seem obvious that the 1971 and 1982 guilty plea hearings in this case do not meet the constitutional mandate.
The transcript of the 1971 submission hearing reflects the following meager colloquy between the trial judge and petitioner Wills:
THE COURT: Mr. Wills, you understand what you are doing and you want to plead guilty to this charge of larceny and take three (3) to five (5) years — and you understand that?
MR. WILLS: Yes, sir.
[Other matters not audible on disc recorded by another court reporter.]
The hearing in 1982 was almost as brief as the one in 1971:
*310THE COURT: This is Ricky Wills, is it?
DEPENDANT: Yes.
THE COURT: Mr. Wills, under 19343, you are charged with bringing stolen property into the State, and you have entered a guilty plea, but you have the right to enter a not guilty plea and have your case presented to a jury and the State would have to prove your guilt beyond a reasonable doubt. You have given up that right when you have entered this guilty plea here, so, is that a knowing and understanding plea on your part?
DEFENDANT: It is.
THE COURT: Do you fully understand what you are doing — do you think this is the best thing for him to do, Mr. Hodges?
MR. HODGES: Yes, Your Honor, I do.
THE COURT: All right, Mr. Wills, on your guilty plea then to transporting stolen property into the State, you are found guilty, you are sentenced to not less than three (3) nor more than three (3) years in the penitentiary, to run concurrent with your present sentence. He is to be returned to the penitentiary.
MR. HODGES: Thank you, your Honor.
[WHEREUPON, other matters not pertinent to the above-captioned cause were brought before the Court.]
As our opinions in Johnson and Blankenship make clear, more than what transpired in these two hearings is necessary in order to comply with Boykin. Moreover, our review of the post-conviction hearing in this case has failed to turn up evidence to suggest that the state has discharged the burden placed on it by State v. Neal with regard to the 1971 and 1982 proceedings. We conclude that the decision of the Court of Criminal Appeals to the contrary cannot be sustained and that we have no choice but to reverse that judgment and remand the case to the trial court for further proceedings, including (but not limited to) an order setting aside the guilty pleas challenged in this action.
We note that as an alternative basis for denying relief, the Court of Criminal Appeals invoked the doctrine of laches, citing as authority our opinion in Arthur v. State, 483 S.W.2d 95 (1972). In that case, we observed that in the name of finality, “[d]e-fendants to criminal prosecutions, like parties to civil suits, should be bound by the judgments entered therein,” and that “[w]hen they fail to make timely objections to errors of the courts they must not be allowed at later times of their choosing— often, perhaps, after witnesses against them have become unavailable — to assert those grounds in post-conviction actions.” Id. at 97. Arthur, however, involved not the doctrine of laches, but that of waiver. In Arthur, we refused to accept as grounds for post-conviction relief certain alleged errors that had not been the subject of timely objection by the defendant at trial. The case did not involve constitutional deficiencies such as those exposed in this case, which undermine the integrity of convictions by rendering vulnerable the guilty pleas on which they are based.
There is no authority of which we are aware for equating the contemporaneous objection rule and the waiver doctrine with the constitutional protections of Boy-kin. Hence, we explicitly reject any notion that the doctrine of laches can be invoked to deprive the petitioner of relief that is constitutionally mandated in this case, even though we, like the Court of Criminal Appeals, place a high value on finality in post-conviction litigation. We suggest that the goal of finality is better achieved by a statute of limitations such as that now found in T.C.A. § 40-30-102, than by impressing an equitable doctrine such as lach-es on a distinctly criminal constitutional case.
Reversed and remanded for further proceedings.
REID, C.J., and DROWOTA and ANDERSON, JJ., concur.
O’BRIEN, J., concurs in part and dissents in part.

. Contrary to the dissenting judge’s comment that McClintock "did not deal with advice about the future consequence of a guilty plea in any respect,” opinion at page 311, O’Brien, J., concurring in part and dissenting in part, the Court in McClintock observed:
We need not restate the clear Constitutional requirements surrounding criminal proceedings; however, any court accepting a plea of guilty must make it clear to the defendant that the resulting judgment of conviction may be used in a subsequent proceeding to enhance the punishment for subsequent offenses.
732 S.W.2d at 273. Although it amounted to dictum in McClintock, and despite the fact that such a requirement is not found in Boykin, in Rule 11 of the Tennessee Rules of Criminal Procedure, or in any prior cases interpreting Boykin or Rule 11, this pronouncement has generally been heeded by Tennessee trial judges in guilty plea proceedings following the release of McClintock. It has thus become "positive dictum,” i.e., dictum "fated to be followed."